Appeal by the defendant from a judg*768ment of the Supreme Court, Queens County (Levine, J.), rendered July 17, 1991, convicting her of criminal possession of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant wets effectively waived by her as part of her plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.